Citation Nr: 0503940	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  97-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel





INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision.  

In June 2000 and June 2003, the Board remanded this case to 
the RO for additional evidentiary development.  

In July 2004, the Board once again remanded this case for 
additional development.  



FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's disability manifested by hypertension was not 
incurred in or aggravated by service, nor did it manifest to 
a compensable degree within one year of separation from 
service.  



CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by military service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in July 2003 and 
July 2004 in which the RO advised the veteran of the type of 
evidence necessary to substantiate his claim for service 
connection.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claims.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the 1999 rating decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained all relevant treatment records 
identified by the veteran.

The Board notes that the RO also attempted to provide the 
veteran with a medical examination, in accordance with the 
instructions set forth in the July 2004 remand.  He was 
notified of the date and time of his examination in letter 
issued sent the VA Medical Center.

However, the veteran failed to appear for the VA examination, 
which was scheduled in August 2004.  There is no indication 
that the veteran attempted to reschedule the appointment or 
inquire about an alternative examination date.  

The veteran was advised in the July 2004 evidence development 
letter from the RO that failure to report for an examination 
could have adverse consequences in relation to his claim.  
See 38 C.F.R. § 3.655.

Because the veteran failed to appear for a scheduled VA 
medical examination without good cause shown, the veteran's 
claims must be decided based on the evidence of record.  38 
C.F.R. § 3.655.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in obtaining evidence 
pertinent to his claim.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  



II.  Factual Background

The veteran's service medical records reflect that, in 
February 1978, he was initially disqualified from military 
service because he was thought to have hypertension.  It was 
determined that he should undergo three days of blood 
pressure checks to determine whether or not this diagnosis 
was warranted.

The medical records obtained from the veteran's private 
physician at that time reflect that he was referred for three 
days of blood pressure readings to determine whether a 
diagnosis of hypertension was warranted.  Blood pressure 
readings from February 8, 1978, to February 11, 1978, were as 
follows: 160/84, 148/90, 154/84, and 154/84.  

In a clinical record dated February 11, 1978, the physician 
concluded that the veteran "did not even have labile 
hypertension."  The physician found that the veteran in fact 
had a vasomotor problem secondary to a mild anxiety 
condition.  

The record reflects that the veteran was subsequently 
accepted into military service.  His service medical records 
are negative for any further findings or diagnoses regarding 
his blood pressure until October 1979, at which time he was 
admitted on an emergency basis complaining of nervous 
tension.  It was noted that he had a history of hypertension 
due to anxiety.  An examination revealed that his blood 
pressure was 148/86 while sitting and 128/60 while lying 
down.  An examiner noted that he was being referred for a 
consultation with mental hygiene.  

Subsequent service medical records are negative for any 
complaints or findings regarding high blood pressure or 
hypertension.  A DA Form 2496, Disposition Form, reflects 
that the veteran waived his right to undergo a separation 
examination.  

The treatment records obtained from the veteran's private 
physician from February 1981 to December 1981 are negative 
for any diagnoses of hypertension or high blood pressure.  

In an annual physical conducted in January 1982, the 
veteran's heart and vascular system was found to be normal.  
The veteran's blood pressure was found to be 126/84 while 
sitting, 120/80 while recumbent, and 130/80 while standing.  

In a report of medical examination completed for the purpose 
of enlistment into the National Guard in January 1983, it was 
noted that the veteran's heart and vascular system were 
normal.  The veteran's blood pressure was found to be 120/74 
while sitting.  

A December 1985 discharge summary shows that the veteran was 
admitted to a private hospital after complaining of passing 
out episodes.  No findings of hypertension or high blood 
pressure were noted.  

In a March 1990 clinical note, the veteran's private 
physician noted that the veteran's blood pressure was 
elevated.  In May 1990, the examiner noted that the veteran 
had no risks of heart disease except for his nervousness with 
"probably anxiety induced blood pressure."  In a May 1991 
clinical note, the physician noted that the veteran was 
undergoing a follow-up examination in regard to hypertension.  

Subsequent private and VA treatment records contain numerous 
diagnoses of hypertension.  These records are negative for 
any specific findings that the veteran's hypertension had its 
onset while the veteran was on active duty.  

In a July 2000 rating decision, service connection was 
established for a seizure disorder and a 10 percent rating 
was assigned.  

In May 2002, the veteran underwent a VA psychological 
examination to determine whether he had an acquired 
psychiatric disorder related to his military service.  The 
examiner found that the veteran currently experienced a mood 
disorder, but that there was little evidence to suggest that 
the mild anxiety problems that he appeared to have in service 
were related to his current disorder.  

The examiner found that he began to experience significant 
mood problems in 1995, but that these problems were unrelated 
to the mild anxiety he experienced prior to and during 
service.  

In a July 2004 decision, the Board denied the veteran's claim 
of service connection for an acquired psychiatric disorder.  


III.  Analysis

The veteran is seeking service connection for hypertension.  
He essentially contends that this disability had its onset 
while he was on active duty.

As noted hereinabove, because the veteran failed to appear 
for a VA medical examination scheduled in connection with his 
claim without good cause shown, his claim must be decided 
based on the evidence of record.  38 C.F.R. § 3.655.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A.  1113(b); 38 
C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  

The Board notes that, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004), the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  To 
support a diagnosis of hypertension the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2004).  

Initially, the Board concludes that the credible and 
probative evidence establishes that the veteran currently 
suffers from disability manifested by hypertension.  In this 
regard, the Board notes the veteran's VA and private 
treatment records, which show that he has been repeatedly 
diagnosed with hypertension since 1991.  

The Board will next consider the presumption of soundness.  
In order to rebut the presumption of soundness, VA law and 
regulations require that there be clear and unmistakable 
evidence that hypertension existed prior to one of his 
periods of service, and that such disorder was not aggravated 
by the subsequent period of service.  See VAOPGCPREC 3-2003.  

The veteran's service medical records reflect that he was 
initially disqualified from military service because he was 
thought to have hypertension.  He subsequently underwent 
several days of blood pressure checks to determine whether or 
not this diagnosis was warranted.  

In a clinical record dated February 11, 1978, a private 
physician concluded that the veteran did not have 
hypertension.  Instead, the physician found that the veteran 
had a vasomotor problem secondary to a mild anxiety 
condition.  

The Board notes that there is no contrary medical opinion of 
record regarding whether the veteran had hypertension prior 
to his entry into military service.  

In light of the private physician's findings, the Board 
concludes that the evidence of record does not clearly and 
unmistakably establish that hypertension preexisted his 
second period of service; thus, the presumption of soundness 
upon entrance into service has not been rebutted.  

Having found that the evidence is not sufficient to establish 
that hypertension preexisted the veteran's second period of 
service, the Board will now turn to the question of whether 
hypertension was incurred in that period of service or was 
otherwise etiologically related to service.  

In this regard, the Board finds that the preponderance of the 
competent and probative evidence is against the appellant's 
claim.  In essence, the Board concludes that the evidence 
establishes that hypertension was not incurred in or 
aggravated by service.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
appellant's service medical records, and the reports of 
medical examinations conducted in January 1982 and January 
1983.  

The Board notes that service medical records following the 
veteran's actual entry into service are negative for any 
diagnoses of hypertension.  

In addition, the Board notes the report of the an annual 
physical conducted in January 1982 in which the veteran's 
cardiovascular system was found to be normal.  Similarly, the 
Board also notes the report of medical examination completed 
in January 1983 in which it was again noted that the 
veteran's cardiovascular system was normal.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the blood 
pressure readings obtained during the January 1982 and 
January 1983 examinations do not support a finding that he 
had hypertension at that time.  

The Board has considered the October 1979 clinical record in 
which it was noted by an examiner that the veteran had a 
documented history of hypertension due to anxiety.  However, 
the Board is unable to identify any previous medical record 
documenting a history of hypertension due to anxiety.  

In fact, it appears from the text of the examiner's note that 
he was in fact referring to the private physician's February 
1978 clinical record in which it was indicated that the 
veteran did not have hypertension, but was instead 
experiencing a vasomotor problems related to mild anxiety.  

For this reason, and because the October 1979 record contains 
no specific clinical findings regarding the veteran's blood 
pressure, the Board finds the October 1979 examiner's 
notation regarding the veteran's history of hypertension to 
be outweighed by the subsequent service medical records and 
reports of medical examinations completed in January 1982 and 
January 1983, which consistently fail to show any evidence of 
hypertension.  

The Board has reviewed the appellant's post-service treatment 
records.  Although these records confirm that the appellant 
has been diagnosed with hypertension, there is no medical 
evidence associating the appellant's current diagnoses with 
his military service.  

The Board further finds that there is no evidence that these 
disabilities became manifested to a degree of 10 percent 
within one year of his discharge from service.  38 C.F.R. §§ 
3.307, 3.309.  

In fact, the earliest evidence suggesting that the veteran 
had an established diagnosis of hypertension is a notation in 
a 1991 medical record indicating that he was undergoing a 
follow-up exam in regard to hypertension.  This record is 
dated approximately ten years after the veteran's separation 
from service.  

There is no medical evidence dated prior to this date 
suggesting that he had been diagnosed with hypertension.  The 
only evidence of record prior to this date suggesting that he 
was being followed for elevated blood pressure readings is 
the March 1990 and May 1990 clinical records.  

In light of the aforementioned evidence, which shows that 
physical examination one year and two years following 
separation was normal, and that the first post-service 
suggestion of elevated blood pressure readings do not appear 
in the record until nine years following service, the Board 
concludes that the preponderance of the competent and 
probative evidence is against finding that hypertension was 
incurred in or aggravated by service.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
hypertension during service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted, the appellant was examined in 1982 and 1983, and 
his blood pressure readings and cardiovascular system were 
shown to be normal.  The Board believes this to be the most 
probative evidence of record regarding whether hypertension 
was incurred in service.  

The Board notes that the veteran has contended that he 
developed hypertension as a result of an acquired psychiatric 
disorder, which was incurred in service.  However, since 
service connection has since been denied for an acquired 
psychiatric disorder, there can be no basis to warrant the 
grant of secondary service connection for hypertension in 
this case.  

In conclusion, since the preponderance of the evidence is 
against the veteran's claim, service connection for a 
disability manifested by hypertension is not warranted.  



ORDER

Service connection for hypertension is denied.


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


